 1
 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 3                                                                   EASTERN DISTRICT OF WASHINGTON


 4                                                                    Oct 23, 2018
                            UNITED STATES DISTRICT COURT
 5                                                                        SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                       No. 2:17-CR-00101-WFN-5
 8
 9                        Plaintiff,                 ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
10                        v.                         MODIFY
11
     FEDERICO RAMOS-PEREZ,                                  MOTION GRANTED
12
                                                              (ECF No. 1074)
13                        Defendant.
14
15           Before the Court is Defendant’s Motion to Modify Pretrial Release
16   Conditions. ECF No. 1074. Defendant recites in his motion that neither the United
17   States, nor U.S. Probation oppose this request. ECF No. 1074 at 3.
18           Specifically, Defendant requests 1 removal of Pretrial Condition No. 28, ECF
19   No. 599, which requires him to participate in GPS location monitoring. ECF No.
20   1074 at 2-3. Defendant proffers that his job duties during the winter months
21   involve snow removal, and “due to the nature of winter-time snow removal,” the
22   GPS unit may become damaged. ECF No. 2.
23
24   1
         Actually, Defendant requests removal of the “SCRAM home-monitoring device”
25   for work purposes. After consultation with Pretrial Services, the Court is aware that
26   SCRAM is a substance abuse testing anklet not used by U.S. Probation. Therefore,
27   the Court construes Defendant’s motion as a request to remove the GPS location
28   monitoring condition.



     ORDER - 1
 1         IT IS ORDERED, that Defendant’s Motion, ECF No. 1074, is
 2   GRANTED. Defendant is no longer subject to Special Condition of Release No.
 3   28, requiring him to participate in GPS location monitoring.
 4         All other terms and conditions of pretrial release not inconsistent herewith
 5   shall remain in full force and effect.
 6         IT IS SO ORDERED.
 7         DATED October 23, 2018.
 8
 9                                _____________________________________
                                            JOHN T. RODGERS
10                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
